Plaintiff contends that he is entitled to a fee for legal services performed on behalf of defendants, as a matter of law, even though he was discharged by defendants because of disagreements over legal strategy and personal differences with co-counsel. Defendants maintain that plaintiff is not entitled to any fee, as a matter of law, since he was allegedly discharged for cause for disobeying their instructions, arguing against their position on appeal, and engaging in other misconduct. The parties have submitted conflicting affidavits, which raise genuine issues of fact concerning the circumstances surrounding plaintiff’s discharge, thereby precluding summary judgment on the issue of liability. We have considered plaintiff’s remaining contentions and find them to be without merit. Concur—Sullivan, J. P., Ellerin, Rubin, Kupferman and Nardelli, JJ.